Citation Nr: 1700075	
Decision Date: 01/03/17    Archive Date: 01/13/17

DOCKET NO.  12-30 603A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to an effective date earlier than August 11, 2006 for the grant of service connection for an acquired psychiatric disability, specifically posttraumatic stress disorder (PTSD) with other associated diagnoses.

2. Entitlement to an effective date earlier than June 25, 2007 for the grant of service connection for a right knee disability.

3. Entitlement to an effective date earlier than August 11, 2006, for the award of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

4. Entitlement to an effective date earlier than June 25, 2007 for the award of special monthly compensation benefits (SMC) based on housebound status.

5. Whether the reduction of the disability ratings for the Veteran's right knee, (previously evaluated as limited extension, right knee evaluated at 50 percent disabling and degenerative joint disease, right knee status post-surgical procedures with limitation of flexion evaluated at 10 percent disabling) to 20 percent was proper, to include entitlement to a disability rating higher than 20 percent for right knee osteoarthritis with dislocated semilunar cartilage after March 1, 2015.  

6. Entitlement to a continued award of special monthly compensation (SMC) based on housebound status after March 1, 2015.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from September 1967 to October 1970, to include service in the Republic of Vietnam.

This matter is before the Board of Veterans' Appeals (Board) on appeal of several rating decisions issued by multiple Department of Veterans Affairs (VA) Regional Office (RO), including a February 2011 rating decision issued in San Diego, California, granting service connection for PTSD, right knee, and right thumb disabilities and assigning the effective dates on appeal here.

In July 2011, the Veteran appeared at a hearing at the RO held before a Decision Review Officer (DRO).  A transcript of that hearing is in the claims file.  In June 2013, the Veteran appeared at a Board hearing before a Veterans Law Judge (VLJ).  A transcript of that hearing is also in the claims file.  The VLJ who presided at the Veteran's hearing has since retired.  The Veteran was offered the opportunity for another hearing before a VLJ who would issue the decision with respect to his appeals, but he declined the offer.  As such, the undersigned VLJ will decide the issue based on the evidence of record.

This case was previously before the Board in June 2013 and again in November 2013, when it was remanded for further development.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The issues of entitlement to an earlier effective date for the grant of TDIU and the award of SMC based on housebound status, as well as the propriety of the reduction of the disability rating for right knee disability, entitlement to an increased disability rating for right knee disability, the propriety of the reduction of the rating for the right knee disability, and continuation of the award of SMC based on housebound status are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran filed a claim of service connection for PTSD in August 1991, which was denied by a rating decision issued on June 21, 1994.

2. Following the rating decision on June 21, 1994 which denied service connection for PTSD, the Veteran filed additional statements and evidence which indicated disagreement with the denial which were never addressed by VA.

3. The rating decision of April 1987, declining to reopen the previously denied claim of service connection for a right knee disability was not appealed, but the Veteran filed additional relevant evidence in April 1988, within one year of the date of the decision.

4. In July 1994, the Veteran filed a claim of service connection for left and right knee disabilities; in August 1994, the Veteran requested that his pending claim of service connection for left and right knee disabilities be "dropped."

5. The Veteran filed an appeal to reopen the previously denied claim of service connection for a right knee disability which was received on June 25, 2007.
 

CONCLUSIONS OF LAW

1. The June 21, 1994 rating decision denying service connection for PTSD never became final.  38 U.S.C.A. § 7105.

2. The criteria for an effective date of August 23, 1991 for the grant of service connection for PTSD have been met.  38 U.S.C.A. § 5110 (a) (West 2014); 38 C.F.R. §§ 3.155, 3.400.

3. The rating decision of April 1987 declining to reopen the previously denied claim of service connection for a right knee disability did not become final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

4. The Veteran's August 1994 submission was sufficient to withdraw all pending claims with respect to the Veteran's right knee disability.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.204.

5. The criteria for an effective date earlier than June 25, 2007 for the grant of service connection for a right knee disability have not been met.  38 U.S.C.A. § 5110 (a) (West 2014); 38 C.F.R. §§ 3.155, 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

In December 2009 and April 2010, the RO sent the Veteran letters, prior to adjudication of his claims, providing notice, which satisfied the requirements of the VCAA.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required. 

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  The Veteran was afforded VA examinations in June 2010, November 2010, and December 2014.  There is no argument or indication that the examinations or opinions are inadequate.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

As VA satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.


Preliminary Considerations

The Veteran's claims file in this matter is voluminous and contains many letters and submissions from the Veteran with respect to his claims and concerns.  The Board acknowledges the Veteran's long-standing assertions regarding a specific VA employee and his unhappiness over how long he has been petitioning VA for the various benefits at issue.  VA and the Board make every effort to address claims and appeals in a timely fashion and to handle matters with professionalism and courtesy, but acknowledge that at times claimants such as the Veteran are unsatisfied with the process and the outcome.  

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  Given the thousands of pages of evidence in this matter, not every single submission, or record, or statement by the Veteran can be addressed in depth in this decision.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The law requires only that the Board provide reasons for rejecting evidence favorable to the Veteran.

Assignment of Effective Dates

Except as otherwise provided, the effective date of an evaluation and award of pension, compensation or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.  Where the claim of service connection is filed more than one year after the date of service separation, the earliest effective date which may be assigned by law is the date the claim was received by VA or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2).  Where the claim of service connection is a claim to reopen based on new and material evidence filed after an earlier denial which became final, the effective date will be the date of receipt of new claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400(q)(2).

A decision by VA with respect to entitlement to benefits is deemed final unless a notice of disagreement is filed within one year of receipt of the notification of the decision.  38 U.S.C.A. § 7105(b), (c).  A notice of disagreement is a written communication from a claimant or his representative expressing dissatisfaction or disagreement with an adjudicative determination and a desire to contest the result.  38 U.S.C.A. § 7105(b); 38 C.F.R. § 20.201.  

New and material evidence received prior to the expiration of the appeal period will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  The United States Court of Appeals for Veterans Claims (Court) has held that, under § 3.156(b), when a claimant submits evidence within the appeal period, the claim remains open until VA provides a determination that explicitly addresses this new submission.  Beraud v. Shinseki, 766 F.3d 1402, 1407 (Fed. Cir. 2014).  VA is required by the provisions of 38 C.F.R. § 3.156(b) to "assess any evidence submitted during the relevant period and make a determination as to whether it constitutes new and material evidence relating to the old claim."  See Mitchell v. McDonald, 27 Vet. App. 431, 434 (2015) (quoting Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011)).  

If, at any time after VA issues a decision on a claim, VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding the requirement that new and material evidence must first be received.  38 C.F.R. § 3.156(c).

A claim for an earlier effective date of the grant of a specific benefit is reliant on the dates of receipt of the relevant documents.  The Board notes that the Veteran's claims documents are currently maintained in electronic or computerized format on the Veterans Benefits Management Systems (VBMS) and Virtual VA platforms.  Documents scanned into these systems include an associated "receipt date" utilized by the scanning vendor to reflect the stamped date of VA receipt on documents where the date stamp is found.  Not all of the documents contained in the paper claims file and subsequently scanned into VBMS bore stamped dates of receipt.  As a result, some of the documents in the electronics claims file list a "receipt date" which may represent the date the document was scanned or the best guess as to date received by the individual responsible for scanning.  As with any process involving human labor, human error is a possibility.  For this reason, the Board has relied not only on the "receipt date" information in VBMS, but also on all contextual clues in the claims folder to determine date of receipt.  Where the "receipt date" used in VBMS raises the possibility of entitlement to an earlier effective date, the Board will include an analysis of these contextual clues in all decisions rendered. 

At any time prior to adjudication of an appeal by the Board, the Veteran may withdraw an appeal with respect to any or all issues involved.  Such withdrawal must be in writing and contain sufficient information to identify the nature of the claim or appeal withdrawn.  Until the appeal is transferred to the Board, a withdrawal is effective when received by the agency of original jurisdiction.  38 C.F.R. § 20.204.

Facts and Analysis

Acquired Psychiatric Disability

The Veteran filed a claim in December 1984 for PTSD or "Vietnam stress," and a VA examination yielded a diagnosis of PTSD due to the Veteran's experiences in Vietnam.  The claim was denied in July 1985, however, because the record did not support the Veteran's described stressors, to include exposure to combat or threats to his life during his service in Vietnam.  Specifically, the rating decision noted that the Veteran's service personnel records show that his job duties in service were those of a cook, rather than a medic, as the Veteran asserted.  The law at that time required that any diagnosis of PTSD be supported by objective evidence of a recognizable stressor in service; there was no such evidence in the Veteran's case.  Moreover, the Veteran's service treatment records did not show a diagnosis of chronic nervous condition during service and there was no evidence of psychosis within one year following service separation.  

The denial of service connection was confirmed by a Board decision in May 1986, finding that there was no evidence of a stressor sufficient to support a diagnosis of PTSD.  The Board decision contained a discussion of the service records in the claims file, including a psychiatric evaluation in September 1970 which noted repeated disciplinary problems in service and recommended administrative separation from service based on character and behavior disorder and sociopathic personality.

The record shows that the Veteran was treated for suicidal ideology in August 1987.  In August 1991 he submitted a stressor statement regarding PTSD which was construed as an application to reopen his previously denied claim of service connection for PTSD, including a claim of PTSD as a result of exposure to herbicides such as Agent Orange.  He submitted additional stressor statements in September 1991, January 1992, and February 1992.  The Veteran underwent a psychiatric examination in December 1991 in which he reported stressors occurring Vietnam, including some related to his engagement in illegal drug sales there.  He admitted to the examiner that the history of symptoms he provided was inconsistent because he could not remember things consistently.  The examiner gave a provisional diagnosis of PTSD but stated any such diagnosis would pre-date his deployment to Vietnam and attributed it to the Veteran's abusive childhood.  Additional medical records showed a diagnosis of PTSD from the Vet Center and contradictory statements regarding the identified stressors.  Some of the stressors identified included the Veteran having participated in atrocities and war crimes during his Vietnam service.  A rating decision issued in June 1994 denied service connection for PTSD.  

After the June 1994 rating decision, the Veteran submitted a statement within a few days disagreeing with the decision reached.  The statement reasserted the Veteran's prior statements that he had been diagnosed with PTSD and suffered from nightmares as a result, as documented by Dr. Moore in June 1994.  He further asserted that he had been diagnosed as having PTSD by a Social Security examiner in 1985, based on his descriptions of war trauma.  

The Board has considered all of the evidence of record and concludes that the June 1994 rating decision denying service connection for PTSD did not become final because the Veteran filed a notice of disagreement asserting that he had a diagnosis of PTSD as a result of war trauma.  This notice of disagreement was not addressed nor did any adjudication subsequent to this time address the specific assertions and stressor statements by the Veteran prior to the receipt of his claim to reopen in August 2006.  Thus, in accordance with the Court's decision in Mitchell, the June 1994 rating decision did not become final prior to the February 2011 rating decision which granted service connection for PTSD as new evidence was submitted and the RO did not consider it and issue an adjudicatory document.  As such, the appropriate effective date for the award of service connection for PTSD is the date of the original claim to reopen in August 1991.

The Board notes that the VBMS system shows a receipt date in April 2008 for service records detailing the Veteran's mental health problems in service in 1970.  If the record were to establish that this evidence from the Veteran's service records was first received by VA on this date, the provisions of 38 C.F.R. § 3.156(c) would apply and the appropriate effective date would be that of the Veteran's initial claims filing.  However, as discussed above, the VBMS electronic records system is one which relies on human labor and is prone to human error.  As such, the Board must evaluate the entire record to determine whether the record receipt date shown in VBMS warrants application of 38 C.F.R. § 3.156(c).  

In this case, the provision regarding later receipt of service records is not applicable, based on the contextual evidence.  Specifically, the Board decision issued in May 1986 included a discussion of the 1970 mental health examination in service, with references to specific findings in the examination report.  Therefore, the evidence of record demonstrates that VA had received these service records prior to the receipt date of April 2008 shown in the VBMS electronic record system.  Thus, the provisions of 38 C.F.R. § 3.156(c) are not applicable here and an effective date earlier than August 1991 is not warranted.  

In sum, the Board finds the Board's May 1986 decision to be final and the August 1991 date to be appropriate because this is when VA received a new claim after a final decision/disallowance.  38 C.F.R. § 3.400(q).

Right Knee Disability

In August 1972, the Veteran applied for service connection for a right knee disability, noting surgery on the right knee in service in 1968.  In October 1972, the Veteran filed a statement regarding his claim for compensation and directing the RO to "take the application out of my file and forget it."  The Board finds this statement to be an effective withdraw of the claim per 38 C.F.R. § 20.204 (1972).  He did not report for his examination scheduled to evaluate that claim and the claim was denied in November 1972.  

In June 1973, the Veteran filed a request to "reactivate" his claim, noting that he has previously requested that his "disability claim be stopped."  He was afforded a VA examination in July 1973 and the claim was denied in July 1973 based on a determination that there was no evidence of a disability in service.  

The Veteran filed to reopen the claim in December 1984.  He filed again to reopen his claim in April 1987.  That claim was denied in April 1987 based on a determination that new and material evidence had not been provided to reopen the claim.  In April 1987, the Veteran filed a notice of disagreement with the denial of nonservice-connected pension in the same rating decision which denied service connection for the right knee disability.  The specific language of the disagreement was "I wish to appeal your recent decision to deny me nonservice-connected benefits."  

In April 1988, just one day shy of one year after the rating decision declining to reopen the claim of service connection for the right knee, additional medical records with respect to the Veteran's right knee disability were received.

In July 1994 the Veteran filed a claim of service connection for disabilities of the right and left knees.  In August 1994 he submitted a statement that read, "I request that the pending claim for Service Connection of my Left and Right Knee injuries be dropped as a matter of claim with the VA effective this date."

In June 2007 and August 2007, the Veteran filed to reopen his previously denied service connection claims.  It was this reopened claim that was eventually granted.  The effective date was set as June 25, 2007, the date the Veteran's first letter seeking reopening of previously denied claims was received.

After reviewing all of the evidence, including that set forth above, the Board finds that the April 1987 rating decision declining to reopen the claim of service connection for a right knee disability did not become final.  Nonetheless, an effective date prior to June 25, 2007 is not warranted.  

The April 1987 rating decision did not become final because additional relevant evidence with respect to the Veteran's right knee disability was submitted within one year of the rating decision.  Moreover, the evidence submitted was in the form of treatment records from 1986 and 1988 and was therefore new and not redundant to the existing evidence of record.  As such, 38 C.F.R. § 3.156(b) applies and the rating decision declining to reopen the claim of service connection for a right knee disability could not be considered final until VA had addressed the newly submitted evidence.  Mitchell, 27 Vet. App. at 434.

Notwithstanding the need for VA to address the additional evidence submitted in April 1988 in accordance with 38 C.F.R. § 3.156(b) and Mitchell, the Veteran still had the prerogative to withdraw any and all pending appeals prior to any adjudication by the Board.  In August 1994, the Veteran submitted a withdrawal with respect to pending claims of service connection for disabilities of the right knee and left knee.  The Veteran's intent to "drop" his pending claims was clear and unequivocal and specifically referenced his right knee disability.  "[W]ithdrawal of a claim is only effective where the withdrawal is explicit, unambiguous, and done with a full understanding of the consequences of such action on the part of the claimant."  Delisio v. Shinseki, 25 Vet. App. 45, 57 (2011).  While this case was decided many years after the 1994 statement, the Board finds that its principles of "explicit, unambiguous, and done with a full understanding of the consequences" apply here.  Further, the Court in Delisio was referencing 38 C.F.R. § 20.204, which has remained basically unchanged over this time.  Thus, while the Veteran was not aware that the previous denial of service connection for a right knee disability had not become final, he was definite in communicating that he did not wish to continue his claim of service connection for a right knee disability.  The provisions of 38 C.F.R. § 20.204 with respect to pending claims of service connection for a right knee disability were met and the withdrawal was effective with respect to both the claim filed in July 1994 and the still-pending appeal of the April 1987 rating decision.

After the August 1994 withdrawal of the claims of service connection for a right knee disability, the Veteran did not file a claim or communicate an intent to reopen his previously denied claim of service connection for a right knee disability until June 25, 2007.  As such, an effective date for the grant of service connection for a right knee disability is not warranted.  38 C.F.R. § 3.400.



ORDER

An effective date of August 23, 1991 for the grant of service connection for PTSD is granted.

An effective date prior to June 25, 2007 for the grant of service connection for a right knee disability is denied.


REMAND

Individual Unemployability

The Veteran seeks assignment of an earlier effective date for his award of TDIU, which is currently August 11, 2006, the date that he filed a document construed as a claim to reopen his previously denied PTSD claim.  As discussed above, the denial of the Veteran's earlier PTSD claim had not become final and the August 11, 2006 effective date no longer governs the grant of service connection for PTSD.  In light of that, VA must determine the date that entitlement to TDIU was first demonstrated.  In this instance, where the Veteran's claim of service connection for PTSD has an effective date many years prior to that originally assigned, the question of the appropriate disability rating for that additional period must be determined by the AOJ.  That determination will, in turn, govern whether TDIU is warranted at any point during that period and, if so, whether on a schedular or extraschedular basis.  For these reasons, the issue of entitlement to an earlier effective date for TDIU must be remanded to the AOJ for consideration in conjunction with assigning a disability rating for PTSD prior to June 2007.

SMC Housebound Benefits

The Veteran was awarded SMC based on housebound status, effective June 2007, and seeks an earlier effective date for this award.  The law provides that SMC is payable when the veteran has a single service connected disability rated at 
100 percent and has additional service connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service connected disability and involving different anatomical segments or bodily systems or is permanently housebound by reason of service connected disability or disabilities.  This requirement is met when the veteran is substantially confined as a direct result of service connected disabilities to his dwelling and the immediate premises or, if instutionalized, to the clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout veteran's lifetime.  As such, entitlement to SMC on a housebound basis rests at least in part on the disability ratings assigned, to include any award of TDIU.  Therefore, the issue of entitlement to an earlier effective date for SMC based on housebound status likewise must be remanded to the AOJ for consideration in conjunction with assigning a disability rating for PTSD and determining entitlement to TDIU prior to June 2007.

In addition, the Veteran has filed an appeal of the rating decision in December 2014 which reduced the disability rating for his right knee (as discussed in the next section) and thereby resulted in a discontinuation of entitlement to SMC benefits based on housebound status.  As noted, entitlement to these benefits rests on the Veteran's total combined benefits, which is thus inextricably intertwined with the assignment of ratings and the question of the dates of initial eligibility for SMC benefits.  Therefore, the issue should be re-adjudicated on remand in conjunction with the other issues which have been remanded.

Right Knee Disability Rating Reduction vs. Increase

The Veteran filed a claim for an increase in his disability rating for his right knee disability in November 2014.  In response to this claim, the Veteran was afforded a VA examination in November 2014.  The rating decision issued in December 2014 proposed a reduction, rather than an increase, in the Veteran's disability rating for his right knee disability.  In the same rating decision, the RO found that there was clear and unmistakable error in the ratings assigned for the right knee because of pyramiding of symptoms.  The Veteran appealed the reduction and asserted that an increased rating was warranted instead.

In the months since the rating decision reducing the Veteran's disability rating for right knee disability was issued, the Court decided the case of Correia v. McDonald, 28 Vet. App. 158 (2016).  In this case, the Court held that that VA examination reports must comply with the language of 38 C.F.R. § 4.59 (2015) by evaluating range of motion "for pain on both active and passive motion, in weight bearing and nonweight-bearing."  Id.

The Board notes that the November 2014 VA examination did not include assessments of active and passive motion or weight-bearing limitations and therefore does not give a complete picture of the nature and severity of the current right knee disability.  As such, the examination would likely be considered inadequate in that it did not satisfy the requirements discussed in Correia.  However, the inclusion of the finding of clear and unmistakable error in the complete restructuring of the right knee disability rating complicates the picture with respect to propriety of the reduction.  

In any rating reduction case, particularly those such as this one where the rating has been in effect for more than five years (such as this case), it must be ascertained, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Moreover, not only must it be determined that an improvement in a disability has actually occurred, but also that that improvement in a disability has actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  38 C.F.R. § 3.344(a); Brown v. Brown, 5 Vet. App. 413, 420-422 (1993).

In view of the foregoing, the Board determines that additional examination and analysis of the disability picture and the various bases for rating the right knee disability is necessary before any resolution is possible.  

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. In conjunction with the Board's determination above that an effective date of August 23, 1991, is warranted for the grant of service connection for PTSD, re-evaluate the entirety of the record and determine whether an award of TDIU is warranted prior to August 23, 1991.  The adjudication should consider all of the medical evidence of record as well as all information regarding the Veteran's employment status and ability to maintain employment in light of his PTSD symptoms.  This should include an evaluation of TDIU on both a schedular and an extraschedular basis, as appropriate.

2. Then, once a determination is made with respect to the appropriate disability rating(s) for PTSD prior to June 2007 and to entitlement to TDIU prior to that date, re-adjudicate the claim of entitlement to an earlier effective date for the award of SMC based on housebound status.

In conjunction with this claim, re-consider and readjudicate the question of continued entitlement to SMC housebound after March 2015.

3. The Veteran should be scheduled for a VA examination or asked to submit a Disability Benefits Questionnaire prepared by his physician which addresses the current nature and severity of his right knee disability.  

The evaluation of the knee should include all necessary testing, specifically range of motion studies.  The examiner should address the range of motion in degrees of flexion and extension and any functional loss due to pain or painful motion as well as weakness, excess fatigability, incoordination, or pain on movement, swelling or atrophy.  The examiner must address at what point pain begins.  Any additional functional loss should be expressed in terms of the degree of additional limitation of motion.

In addition, with respect to range of motion testing, this must be conducted on active and passive motion and in weight-bearing and nonweight-bearing conditions (pursuant to Correia v. McDonald, 28 Vet. App. 158 (2016)).  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should determine whether there is instability or recurrent subluxation of the right knee and left knee; and if so, this determination should be expressed in terms of slight, moderate, or severe due to either the lateral instability or recurrent subluxation.

The examiner must also address whether there is a dislocated semilunar cartilage in the right knee, whether there is effusion, whether the knee locks and, if so, the frequency of the locking.

4. Provide an analysis of all of the evidence with respect to the nature and severity of the Veteran's right knee disability picture, to include all possible ratings.  The analysis should specifically include the impact of the December 2014 findings of clear and unmistakable error in the prior ratings on the reduction decision.

5. Then address any other outstanding issues or development necessary in light of the development ordered above.  If the benefit sought on appeal are not granted in full, then issue a supplemental statement of the case (SSOC) and provide the Veteran and his representative an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


